DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-13, 15-16, 18  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ecker et al. (US 8,350,577 hereinafter Ecker).
As to claim 1, Ecker discloses in Figs. 1-2, a multi-chip system comprising:
a plurality of chips (101 as shown in Fig. 1), comprising at least a first chip (110 as shown in Fig. 1) and a second chip (160 as shown in Fig. 1), wherein an output port of the first chip is connected to an input port of the second chip via a chip-to-chip connection (as shown in Fig. 1), the first chip is arranged to transmit an output signal to the second chip via the chip-to-chip connection (as shown in Fig. 1), and the second chip is arranged to process an input signal that is derived from the output signal transmitted via the chip-to-chip connection (as shown in Fig. 1, col. 3-4); and 
a monitoring and calibration system (102 as shown in Fig. 1), arranged to calibrate a chip setting of at least one of the first chip and the second chip for pulse width calibration of the input signal (as shown in Fig. 1, cols. 3-4).
As to claim 2, Ecker discloses in Figs. 1-2, wherein the plurality of chips (110, and 160 as shown in Fig. 1) comprise more than two chips connected in series (as shown in Fig. 1).
As to claim 9, Ecker discloses in Figs. 1-2, a pulse width monitoring and calibration method for a multi-chip system (via Fig. 1) that comprises a plurality of chips (110, 160 as shown in Fig. 1), the plurality of chips comprising at least a first chip (110 as shown in Fig. 1) and a second chip (160 as shown in Fig. 1), the pulse width monitoring and calibration (via Fig. 1) method comprising: estimating and recording a pulse width of an input signal (as shown in Fig. 1, cols. 3-4), wherein an output port of the first chip is connected to an input port of the second chip via a chip-to-chip connection, the first chip transmits an output signal to the second chip via the chip-to-chip connection (as show in Figs. 1-2), and the second chip processes the input signal that is derived from the output signal transmitted via the chip-to-chip connection (as shown in Fig. 1, cols. 3-4); and according to the recorded pulse width of the input signal, calibrating a chip setting of at least one of the first chip and the second chip for pulse width calibration (via 102 as shown in Fig. 1, cols. 3-4).
As to claim 10, Ecker discloses in Figs. 1-2, further comprising: generating test data for pulse width calibration during a calibration mode (via 102 as shown in Fig. 1); wherein the input signal is derived from said test data (Fig. 1-2, cols. 3-4).
As to claim 11, Ecker discloses in Figs. 1-2, wherein the plurality of chips (110 in combination with 160 as shown in Fig. 1) comprise more than two chips connected in series (Fig. 1).
As to claim 12, Ecker discloses in Figs. 1-2, wherein the first chip has an output circuit arranged to provide the output signal, and calibrating the chip setting of at least one of the first chip and the second chip comprises (as shown in Fig. 1): tuning the output circuit of the first chip (cols. 3-4).
As to claim 13, Ecker discloses in Figs. 1-2, wherein the second chip has an input circuit arranged to provide the input signal, and calibrating the chip setting of at least one of the first chip and the second chip comprises: tuning the input circuit of the second chip (as shown in Fig. 1, col. 3-4).
As to claim 15, Ecker discloses in Figs. 1-2, a pulse width monitoring and calibration method (via 102 as shown in Fig. 1) for a multi-chip system that comprises a plurality of chips (110 in combination with 160 as shown in Fig. 1), comprising: estimating and recording a pulse width of each of a plurality of input signals, wherein the plurality of chips are arranged to process a plurality of input signals, respectively (cols. 3-4); and checking recorded pulse widths of the plurality of input signals to select at least one chip that requires pulse width calibration (Fig. 1, cols. 3-4).
As to claim 16, Ecker discloses in Figs. 1-2, generating test data for pulse width calibration during a calibration mode; wherein said each of the plurality of input signals is derived from said test data (cols. 3-4).
As to claim 18, Ecker discloses in Figs. 1-2, wherein the plurality of chips comprise more than two chips connected in series (as shown in Fig. 1).
Allowable Subject Matter
Claims 3-7, 8, 14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-7, 8, 14, 17, the prior art in record alone and/or in combination does not disclose all the features recited in claims above. 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2858                                                                                                                                                                                         	11/18/2022